United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  August 13, 2004


                                       Before

                   Hon. DIANE P. WOOD, Circuit Judge


NATHANIEL LINDELL,                               ]   Appeals from the United
        Plaintiff-Appellant,                     ]   States District Court for
        Cross-Appellee,                          ]   the Western District of
                                                 ]   Wisconsin.
No. 03-2651 and 03-2765             v.           ]
                                                 ]   No. 02 C 21
MATTHEW J. FRANK, et al.,                        ]
        Defendants-Appellees,                    ]   Barbara B. Crabb,
        Cross-Appellants,                        ]        Chief Judge.
                                                 ]
      and                                        ]
                                                 ]
CINDY O'DONNELL, et al.,                         ]
        Defendants-Appellees.                    ]


     Upon consideration of the MOTION BY DEFENDANTS-APPELLEES
AND CROSS-APPELLANTS TO CORRECT TYPOGRAPHICAL ERROR
IN THE COURT’S JULY 19, 2004 PUBLISHED OPINION, filed on
August 5, 2004, by counsel for the appellees/cross-appellants,

       IT IS ORDERED that the motion is GRANTED. The reference to Wis.
Admin. Code Doc 309.95(2)(a) on Page 6 of the slip opinion issued on July 19, 2004,
shall be changed to Wis. Admin. Code Doc 309.05(2)(a).